                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    VINCENT HALL-WADLEY,
                              Plaintiff,                              CIVIL ACTION NO. 19-193
                 v.
    MAINTENANCE DEPARTMENT, et al.,
                              Defendants.

                                                    ORDER

           AND NOW, this 27th day of June 2019, upon consideration of Defendants’ Motion to

Dismiss [Doc. No. 11], Plaintiff’s response thereto [Doc. No. 13], and for the reasons stated in

the accompanying Memorandum Opinion, it is hereby ORDERED that:

           1.      The Motion is GRANTED. Accordingly, all federal claims and state law claims

against the Defendants are DISMISSED WITHOUT PREJUDICE.

           2.         Plaintiff is GRANTED leave to file an Amended Complaint as to his § 1983

claims against Defendants, 1 no later than July 19, 2019. If Plaintiff does not file an Amended

Complaint, then the federal claims will be dismissed with prejudice, and Plaintiff may refile his

state negligence claims in the appropriate state court, if he so chooses.

           3.      The Clerk is directed to CLOSE this case statistically.

           IT IS SO ORDERED.


                                                             BY THE COURT:

                                                             /s/ Cynthia M. Rufe
                                                             ____________________
                                                             CYNTHIA M. RUFE, J.




1
    As noted in the Memorandum Opinion, the only remaining Defendants are Jerry Thorton and Chester County.
